Citation Nr: 0711618	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-19 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death, including as due to exposure to herbicide.  

2.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code (Chapter 35).


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty in the Air Force from February 1953 to 
February 1979.  The veteran died in November 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) dated in March 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required prior to Board review in order to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claims so that she is 
afforded every possible consideration.

The appellant urges that retroperitoneal sarcoma which was 
the documented cause of the veteran's death, was due to his 
exposure to herbicides during his tour of duty in Thailand in 
1971 and 1972.  Specific rules exist which are relevant to 
the development of cases involving claims for service 
connection based on herbicide exposure in locations other 
than Vietnam or the DMZ in Korea.  VA's Adjudication 
Procedure Manual provides certain steps should be undertaken 
in these instances.  See M21-1, Part IV.ii.2.C.10.m.  Thus, 
given that no significant attempt has been made to verify the 
exposure as set forth in this manual, the appellant's claim 
must be remanded to for additional development as outlined in 
the M21-1.  

The Board also notes that appellant is claiming that the 
veteran should be presumed to have been exposed to herbicide 
because of his service near Vietnam.  She has submitted a 
copy of a newspaper article entitled Agent Orange victims 
eligible for benefits.  Appellant is referring to the recent 
case Haas v. Nicholson, 20 Vet. App. 257 (2006).  That case 
provided that, for purposes of applying the presumption of 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
"service in the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of a Vietnam Service Medal (VSM), without any 
additional proof required that a veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam.  In other words, exposure to herbicides will be 
presumed based on the receipt of a VSM.  However, in this 
case, although the veteran served in Thailand, and, according 
to Manual of Military Decorations and Awards, 6.5 (Department 
of Defense Manual 1348.33-M, September 1996), may have been 
authorized to wear a VSM, there is no evidence of a VSM in 
his service personnel record.  The reason for this is 
unclear.  Regardless, cases potentially affected by Haas are 
currently under a stay at the Board as directed by the 
Chairman while VA appeals the Haas case to the United States 
Court of Appeals for the Federal Circuit.  

Finally, during the pendency of this appeal, the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all elements of a claim.  Upon a 
review of the file, the Board finds that as the issue on 
appeal is being remanded for additional development the 
appellant should be provided corrective notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim remaining on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The appellant, who does not have 
a representative, should also be advised 
as to the fact that her husband's records 
do not show that had been awarded the 
VSM, although DOD provisions appear to 
indicate he could be eligible for such a 
medal.  She should also be advised that 
this may be relevant if the 
interpretation of "service in the 
Republic of Vietnam" as set forth in Haas 
does ultimately remain following the Haas 
appeal.  

2.  The appellant's claim should be 
appropriately developed under the 
provisions of set forth in the M21-1 
regarding claims for service connection 
based on herbicide exposure in locations 
other than Vietnam or the DMZ in Korea.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
appellant and her representative, if any, 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



